FILED
                            NOT FOR PUBLICATION
                                                                             DEC 15 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN C. STIEGLER; DWIGHT A.                      No.    15-35911
HOLMES, on their own behalf and on
behalf of all others similarly situated,         D.C. No.
                                                 2:14-cv-01309-TSZ
              Plaintiffs-Appellants,

 v.
                                                 MEMORANDUM*
JOHNNY SALDAT, individually;
MARILYN CARTWRIGHT, individually;
PAYMAN MEHRANI, individually;
GORDON YAM, individually; KAREN
KLEIN, individually; PATTY
KLASCIUS, individually; MARLENE
SCOTT, individually; MIKE
CREIGHTON, individually; BILL GRAF,
individually,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                     Argued and Submitted December 6, 2017
                               Seattle, Washington

      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.


      John C. Stiegler and Dwight A. Holmes (“Plaintiffs”) appeal the Rule 12(b)(6)

dismissal of their Washington Consumer Protection Act (“CPA”) claims. Wash. Rev.

Code § 19.86.020 et seq. We have jurisdiction under 28 U.S.C. § 1291. Reviewing

de novo, Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017)

(citing Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 864 (9th Cir.

2016)), we affirm.1

      The district court properly dismissed Plaintiffs’ CPA claims. Plaintiffs have

failed to allege facts plausibly establishing “that the public has an interest” in this

private dispute regarding internal corporate decision making. Hangman Ridge

Training Stables, Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 538 (Wash. 1986).

Moreover, Plaintiffs’ claims, which are “directed at the competence of and strategies

employed by” Defendants, are beyond the CPA’s scope. Michael v. Mosquera–Lacy,

200 P.3d 695, 699 (Wash. 2009) (quoting Ramos v. Arnold, 169 P.3d 482, 486 (Wash.

Ct. App. 2007)). Thus, Plaintiffs have failed to state a CPA claim.

      AFFIRMED.




      1
       Because our decision does not rely on Wash. Rev. Code § 24.06.035, the
Motion to Strike, Dkt. No. 39, is denied as moot.
                                          2